                                                                                        FILty
                                                                                      U.S. D}gTRI~T


                                                                                      AUG - 2 2019
                                                                                                         _,;~N1A
                                                                                         ~L     r C,r
                                                                               CENT                     C'~:~ JlY



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 iJNITED STATES OF AMERICA,                                   c.asE NUMBER
                                                  PLAINTIFF
                            v.                                         ~ Q— IYtT
                                                                             '   302 1

 ~"                  L,~nS                                       ORDER OF TEMPORARY DETENTION
 '~ r °~                  '                                        PENDING HEARING PURSUANT
                                            DEFENDANT(S).             TO BAIL REFORM ACT


    Upon motion f       ~►~-~.~+4-~~                                  , IT IS ORDERED t t a detention hearing
is set for      le /l R                                               , at Le lao     m. / ❑p.m. before- th$
Honorable '~: G~.l.'~~                                                , in Courtroom ~S~ ~o,,, ~o~-'S

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                      (Other custodial officer)




Dated:                 '1
               O / ~'~<<




                   ORDER OF TEMPORARY DETENTION PENDING HEARING PL!RSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                                    Page l of 1
